Citation Nr: 0707475	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  04-30 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been obtained to reopen 
the veteran's service connection claim for foot disability 
secondary to his service-connected disorder of healed right 
tibial tuberosity fracture.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from February 1962 to August 
1962.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in May 2003 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  


FINDINGS OF FACT

1.	In November 1982, the veteran claimed service connection 
for a bilateral foot disorder, secondary to his service-
connected right leg disorder.        

2.	In a March 1985 decision, the Board denied entitlement to 
service connection for a bilateral foot disorder, and the 
veteran did not appeal.  

3.	In October 1991, the veteran filed a claim to reopen his 
service connection claim for a bilateral foot disorder as 
secondary to his service-connected right leg disorder.         

4.	In a November 1991 rating decision, the RO denied the 
veteran's claim to reopen his service connection claim for a 
bilateral foot disorder as secondary to his service-connected 
right let disorder, and the veteran did not appeal.  

5.	In July 2002, the veteran filed a claim to reopen his 
claim for service connection for a bilateral foot disorder as 
secondary to his service-connected right leg disorder.  

6.	In May 2003, the RO denied the veteran's July 2002 claim, 
which the veteran timely appealed to the Board.  

7.	New and material evidence has been submitted to reopen a 
claim for service connection for a bilateral foot disorder as 
secondary to a service-connected right leg disorder.  

8.	The veteran is currently service connected for a right leg 
disorder.  

9.	The medical evidence supports the veteran's claim to 
current l foot disability.  

10.	The veteran's foot disability is related to his service-
connected right leg disorder.  


CONCLUSIONS OF LAW

1.	A March 1985 Board decision that denied the veteran's 
service connection claim for a bilateral foot disorder is 
final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 
(2006).
  
2.	A November 1991 RO rating decision that denied the 
veteran's claim to reopen his service connection claim for a 
bilateral foot disorder is final.  38 U.S.C.A. § 7105 (2002); 
38 C.F.R. § 20.200 (2006).   

3.	New and material evidence has been submitted to reopen a 
claim of service connection for a bilateral foot disorder as 
secondary to a service-connected right leg disorder.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).     

4.	A bilateral foot disorder is proximately due to or a 
result of the veteran's service connected right leg disorder.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.310 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that while the VA may not be 
in complete compliance with every aspect of the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002) (VCAA) with respect to the 
veteran's claim, the Board has determined that the evidence 
supports a grant of the benefits sought.  Consequently, any 
lack of notice and/or development under the VCAA cannot be 
considered prejudicial to the veteran, and remand for such 
notice and/development would be an inefficient use of VA time 
and resources.  

II.  The Merits of the Claim to Reopen the Claim for 
Secondary Service Connection

The veteran originally claimed service connection for a 
bilateral foot disorder in November 1982.  Since then he has 
claimed that this disorder is related to his service-
connected disorder of healed right tibial tuberosity 
fracture.  His claim was originally denied by the RO in March 
1983.  The veteran appealed that decision to the Board, 
which, in an unappealed March 1985 decision, also denied the 
veteran's claim.  This decision became final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. § 20.1100 (2006).  In October 
1991, the veteran filed a claim to reopen his secondary 
service connection claim.  In an unappealed November 1991 
decision, the RO denied this claim.  This decision also 
became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.200 (2006).  In July 2002, the veteran again filed a claim 
to reopen his service connection claim here.  In the May 2003 
decision currently on appeal, the RO again denied his claim.  

Before addressing the merits of the veteran's service 
connection claim for a bilateral foot disorder as secondary 
to a service-connected right leg disorder, the Board must 
first determine whether new and material evidence has been 
added to the record since the November 1991 rating decision 
denying the claim to reopen that claim.  If new and material 
evidence has been presented or secured with respect to a 
claim that has finally been disallowed, the claim shall be 
reopened and reviewed.  See 38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2006).   

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  Service connection may be established on a 
secondary basis for a disability that is proximately due to, 
the result of, or aggravated by a service-connected disease 
or injury.  38 C.F.R. § 3.310(a) (2006).  

The relevant evidence at the time of the November 1991 rating 
decision consisted of service medical records, VA medical 
treatment records, a January 1983 private nexus opinion 
relating the veteran's foot problems to his service-connected 
right leg disorder, an illegible February 1983 VA examination 
report, a February 1984 VA podiatry report indicating 
bilateral plantar tyloma with right foot pronation and 
adduction probably due to the service-connected right leg 
disorder, a November 1984 VA podiatry report reiterating the 
February 1984 findings and the belief that these disorders 
were probably due to the right leg disorder, a July 1984 VA 
examination report and opinion characterizing the veteran's 
bilateral foot disorder as congenital, a December 1985 
private medical report finding structurally sound feet with 
tender callosities, a January 1990 VA radiology report 
indicating no bone deformity in the veteran's feet, 
transcripts of January 1984 and October 1991 personal 
hearings before the RO, and various statements from the 
veteran.  Based on the foregoing, the RO issued the rating 
decision in November 1991, which, again, became final.  As 
such, this decision is not subject to revision upon the same 
factual basis.  See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. 
§ 20.302.

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal regardless of the RO's 
determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996).  Under VA law and regulations, if new and 
material evidence is presented or secured with respect to a 
final decision, the Secretary shall reopen and review the 
former disposition of that claim.  See 38 U.S.C.A. § 5108.  
When a claim to reopen is presented, a two-step analysis is 
performed.

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See Elkins v. West, 12 Vet. App. 209, 
218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge 
v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According 
to VA regulation, "new" means existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a) (2006).  New and material evidence cannot 
be cumulative or redundant.  Id.

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  See 
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
overruled on other grounds sub nom.  Winters v. Gober, 219 
F.3d 1375, 1378 (Fed. Cir. 2000).  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claim is 
evidence that has been added to the record since the final 
November 1991 RO rating decision.  Since that decision, the 
RO has received duplicate records reflecting medical 
treatment and analysis already considered by the RO prior to 
the final November 1991 rating decision, private and VA 
medical treatment records, a February 2001 private nexus 
opinion connecting a bilateral foot disorder to the in-
service right leg injury, a December 2002 VA medical opinion 
- from the veteran's treating podiatrist - connecting the 
service-connected disorder with right foot disorders, a 
December 2002 VA radiology report which found minimal 
degenerative changes to the left first metatarsophalangeal 
joint and an unremarkable right foot, a December 2002 VA 
compensation examination report and opinion finding no nexus 
between the right leg disorder and plantar callosities, an 
August 2003 VA radiology report finding stable feet - no 
acute bony abnormality, an April 2006 private medical 
statement that notes "flexion contracture toes due to 
neurologic disorder", and several statements from the 
veteran.  

Except for the duplicate records and reports, this is 
certainly new evidence in the claims file as it has been 
added to the veteran's claims file since the final November 
1991 RO rating decision.  The Board finds that some of this 
evidence is material as well.  With the exception of the 
duplicate records, the new evidence is material because it 
relates to the central unestablished fact necessary to 
substantiate the claim - the new evidence addresses the 
crucial issue of whether the veteran has a current foot 
disorder(s), and, if so, whether the foot disorder(s) relates 
to his service-connected right leg disorder.  Indeed, the 
bulk of this evidence tends to support his secondary service 
connection claim.  38 C.F.R. § 3.156(a).  See Hickson v. 
West, 12 Vet. App. 247, 251 (1999).  Accordingly, his claim 
for secondary service connection is reopened.  

The Board will now address the merits of this secondary 
service connection claim.  In doing so, the Board will 
consider all evidence of record - that obtained prior to and 
after the final November 1991 rating decision.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.   

Establishing service-connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2006).  See also Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc) reconciling Leopoldo 
v. Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 
Vet. App. 34 (1991).

In this matter, the Board finds the record in support of the 
veteran's claim that a bilateral foot disorder relates to his 
service-connected right leg disorder.  

As to the first requirement under 38 C.F.R. § 3.310, the 
record is clear that the veteran has a right leg disorder, 
and has a bilateral foot disorder.  38 C.F.R. § 3.310.  As 
noted, the veteran has been service connected for the 
disorder of healed right tibial tuberosity fracture since 
November 1970.   In assessing whether the veteran has current 
foot disorders, the Board notes the recent VA radiology 
report of record indicating the presence of no bony 
abnormalities.  Nevertheless, the medical evidence is in 
unanimity that the veteran has bilateral callosities, and is 
in near unanimity that he has right foot contractures.  The 
evidence of record does not preponderate against his claim to 
current disorders therefore.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (to deny a claim the evidence must 
preponderate against that claim).  

With regard to the central issue in this matter - whether the 
separate right leg and foot disorders are related - the Board 
finds again that the medical evidence of record does not 
preponderate against the veteran's claim.  See Alemany, 
supra.    

The Board has reviewed the medical evidence favoring the 
veteran, and that evidence unfavorable to his claim.  The 
Board finds relatively unpersuasive the medical evidence 
unfavorable to the veteran.  See Evans v. West, 12 Vet. App. 
22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995)); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

The primary evidence opposing the veteran's claim is found in 
a July 1984 VA examination report and opinion characterizing 
the veteran's foot disorders as congenital, and in the 
December 2002 VA examination report and opinion concluding 
that a relationship between plantar callosities and the right 
leg disorder is unlikely.  The Board has reviewed this 
evidence closely and finds certain undeniable weaknesses with 
it.  The July 1984 medical opinion is over 22 years old, and 
though its conclusions are legible, the handwritten report 
supporting them is not.  Meanwhile, the December 2002 report 
and opinion consists of a brief description of the veteran's 
disorders, followed by a conclusory statement regarding nexus 
that is unsupported by any explanation or rationale.  See 
Reonal v. Brown, 5 Vet. App. 548 (1993) (the weight of a 
medical opinion is diminished where the basis for the opinion 
is not stated).  The Board notes incidentally that two 
supportive private opinions - dated in February 2001 and 
April 2006 - suffer from the same weaknesses.  The February 
2001 opinion does not detail the nature of the veteran's foot 
disorders, and provides a nexus opinion without providing a 
rationale, while the April 2006 opinion, handwritten on note 
paper, describes the disorder at issue (i.e., "flexion 
contractures") but does not discuss potential nexus to 
service or to the service-connected right leg disorder.    

By contrast, certain medical evidence supporting the 
veteran's claim is persuasive and is of probative value.  See 
Evans, 12 Vet. App. at 30; Gabrielson, 7 Vet. App. at 39-40.  

A December 2002 VA podiatry medical opinion, provided by a 
podiatrist who had treated the veteran's right foot disorder 
for the previous four years, provides supporting nexus 
evidence.  In her statement, this specialist details what she 
viewed as the veteran's disorders, and then detailed why she 
believed the disorders related to the veteran's service-
connected right leg disorder.  See Bloom v. West, 12 Vet. 
App. 185, 187 (1999); LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (supporting clinical data or other rationale should 
accompany medical opinion to meet required degree of medical 
certainty needed for a service connection finding).  This 
specialist, as one specializing in treating foot disorders, 
is presumed familiar with complications that arise from the 
veteran's in-service lower extremity injury, and current 
lower extremity disorders.  And this specialist, as the 
veteran's treating podiatrist for over four years, is 
presumed familiar with the various troubles and issues the 
veteran has faced.  For these reasons (and because of her 
detailed opinion), her belief that the veteran's right foot 
structural deformities relate to his higher-level injury is 
of probative value.  

For similar reasons the Board finds the January 1983 private 
nexus opinion persuasive as well.  The opinion is rendered by 
the veteran's treating podiatrist and is supported by a 
rationale - he specifically states that pain caused by the 
service-connected right leg disorder causes the veteran to 
overcompensate in ambulation, which caused foot disorders.    

Finally, the Board finds persuasive the February and November 
1984 VA podiatry treatment notes that find a probable 
relationship between the veteran's bilateral plantar tyloma 
and right foot disorders and his service-connected right leg 
disorder.  This podiatrist expressly stated that compensation 
from the right leg disorder probably caused the foot 
disorders.  And, as with the December 2002 VA podiatrist and 
January 1983 private podiatrist, this podiatrist is presumed 
familiar with the etiology and nature of the veteran's foot 
disorders due to his specialization, and due to the fact that 
he had been the veteran's treating podiatrist at the time he 
gave his opinion.      

As such, the medical evidence of record does not preponderate 
against the veteran's claim that he has current bilateral 
foot disorders that relate to his service-connected disorder 
of healed right tibial tuberosity fracture.  See Alemany, 
supra.  See also 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Service 
connection is therefore warranted for the veteran's bilateral 
foot disorders - i.e., bilateral plantar callosities and 
right foot flexion contractures.   


ORDER

Entitlement to service connection for bilateral plantar 
calluses and right foot flexion contractures, as secondary to 
the veteran's service-connected disorder of healed right 
tibial tuberosity fracture, is granted.  



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


